Citation Nr: 9920212	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the inability to walk as 
result of medical treatment by the Department of Veterans 
Affairs (VA). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the VA. 

The veteran opted to have a video teleconference in lieu of a 
personal hearing before a member of the Board.  That 
teleconference hearing was held in January 1999.  

In July 1999, the veteran waived his right to submit any 
additional evidence or argument in response to an independent 
medical opinion the Board sought in reference to his case.  
See 38 C.F.R. § 20.903 (1998).  


FINDINGS OF FACT

1.  The veteran was hospitalized in a VA facility from April 
1996 to May 1996 during which time the drug Gentamicin was 
administered for treatment of a urinary tract infection. 

2.  The evidence of record does not support a finding that 
the drug Gentamicin administered to the veteran during VA 
hospitalization resulted in any additional disability, 
including a gait disability and the inability of the veteran 
to walk. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A § 1151 for the inability to walk based 
on additional disability due to hospitalization at a VA 
facility in April 1996 have not been met.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that as a result of drug therapy 
treatment at the VA Medical Center (VAMC) in Long Beach, 
California he is now unable to walk.  


Legal Precedent

Pursuant to 38 U.S.C.A. § 1151, the VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service 
connected," under the following circumstances:  Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to or the death of the 
veteran.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996).

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, where entitlement invalidated 38 C.F.R. § 3.358(c)(3), 
a regulation applicable to claims under 38 U.S.C.A. § 1151.  
The Court's decision in Gardner was affirmed by the United 
States Court of the Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
The Court of Appeals decision was then appealed to the United 
States Supreme Court (Supreme Court).  On December 12, 1994, 
the Supreme Court issued its decision in Gardner, affirming 
the decisions of the Court and the Court of Appeals.  Brown 
v. Gardner, 115 S. Ct. 552 (1994).  

Thereafter, VA sought an opinion from the Attorney General of 
the United Sates as to the full extent to which benefits were 
authorized under the Supreme Court decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

Effective October 1, 1997, Section 1151 was amended.  38 
U.S.C. § 1151(a)(1); Pub.L. 104-21, Title IV, § 422(a), Sept. 
26, 1996, 110 Stat. 2926. (West 1991 & Supp. 1997).  The 
amendments to section 1151 reincorporated the fault 
requirement.  In pertinent part, the amendment inculcated the 
fault or accident requirement contained in the stricken 
version of 38 C.F.R. § 3.358(c) (1994).  

In the instant case, the veteran's claims for compensation 
benefits pursuant to 38 U.S.C.A § 1151 were filed in October 
1996, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C.A 
§ 1151(a)(1) (1997); Pub. L. No. 104-21, Title IV, § 422(a), 
Sept. 26, 1996, 110 Stat. 2926.  Congress specifically 
provided that the amendments to section 1151 would be 
applicable to all claims filed on or after October 1, 1997.  
Id.  Therefore, the new statute is not applicable to the 
veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997). 

The Court has held that where the law or regulation changes 
while a claim is pending "the version most favorable to the 
appellant . . . will apply unless Congress provided 
otherwise."  Cf. Boggs v. West, 11 Vet. App. 334 (1998) 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider the veteran's claims 
without regard to fault of the VA.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).

The laws and regulations omitting the fault requirement are 
stated above.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Further regulatory criteria pertinent to this case provide 
that compensation will not be payable under 38 U.S.C. 
§ 1151 for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.  

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3) (1998).


Factual Background 

In October 1996, the veteran filed a statement wherein he 
asserted a claim for compensation under Section 1151 for 
treatment received in April 1996 at the Long Beach VAMC.  He 
attached medical records from that hospitalization.  

The medical records show that the veteran was hospitalized at 
VA from April 2, 1996 to May 15, 1996.  During the course of 
his hospitalization, the veteran was also treated in the 
geriatric and evaluation management unit (GEM) for problems 
arisen during the course of treatment.  As such, there are 
two discharge summaries with corresponding hospital notes in 
the medical documentation.  

In an April 11, 1996 notation, the physician indicated that 
the discharge diagnoses were (1) urinary tract infection; (2) 
chronic obstructive pulmonary disease; (3) hypertension; and 
(4) history of benign prostatic hypertrophy status post 
transurethral resection of the prostate.  It was noted that a 
renal ultrasound procedure was performed during the 
hospitalization.  

With regard to the veteran's hospital course, a problem of 
urinary tract infection was described.  The veteran was 
initially started on Ampicillin intravenously on admission.  
It was noted however, that the next day the veteran had an 
episode of shaking rigors and fever up to 102 again.  
Gentamicin 120 mg. intravenous q. day was started at that 
time in addition to Ampicillin for synergy.  The veteran 
continued on Gentamicin and Ampicillin intravenously for 
three days at which time the Gentamicin was stopped and 
Ampicillin p. o. was continued for the estimated duration of 
14 days after discharge.  It was noted that blood cultures 
were negative at the time of discharge after nine days.  
Urine culture came back positive for E. coli greater than 
100, 000 in the urine that was sensitive to Ampicillin.  The 
veteran continued to be afebrile.  His white blood cell count 
decreased to normal on the second hospital day.  A post void 
residual was done and it only revealed minimal post void 
residual of 5cc.  A renal ultrasound was done and it was 
noted that the cause of his urinary tract infection was not 
known at that time; however, that it could be secondary to 
him not being able to take care of himself.  

Regarding the hospital course for the problem of 
deconditioning, the physician revealed that the veteran had 
perceived deconditioning during his hospital stay and that he 
refused to leave because he believed he was weak.  A GEM 
(geriatric evaluation and management) consult was obtained 
and the veteran agreed to be transferred on April 11, 1996 to 
the GEM service.  

In a May 14, 1996 Addendum, it was noted that the reason for 
admission was deconditioning requiring "Rehabilitation 
Medicing Service" on the GEM Service.  In that report, under 
history of present illness, it was noted that the veteran had 
a history of hypertension, mild chronic obstructive pulmonary 
disease, polymyalgia, rheumatica, and benign prostatic 
hypertrophy, status post a transient ureteral resection of 
the prostate in 1987, and that he presented to the emergency 
room on April 2, 1996 complaining of dysuria.  He was found 
to be E. coli urinary tract infection.  He was treated with a 
course of I.V. Ampicillin and Gentamycin and switched to p.o. 
Ampicillin.  He was subsequently transferred to the GEM 
service on April 10, 1996 for deconditioning often treatment-
resistant schizophrenia

Physical examination revealed a well developed, well 
nourished, elderly gentleman who appeared his stated age and 
was in no acute distress.  Vital signs were within normal 
limits.  Skin was warm and dry.  There was no adenopathy.  
Neurologically, it was noted that the cranial nerves II 
through XII were intact to detailed examination; that the 
veteran was alert and oriented times three; and that there 
were no focal deficits.  Regarding coordination it was noted 
that the veteran had difficulty with heel to shin, finger to 
nose, and tandem walking.  Regarding his gait on standing, it 
was noted that the patient had very poor postural reflexes, 
and was unable to walk unless holding on to the observer for 
balance.  Romberg was negative.  

Under the section for problems with dizziness, vertigo and 
ataxia, it was noted that the veteran had been ambulatory 
while pushing a wheel chair as a volunteer at that Medical 
Center prior to his initial hospitalization on April 2, 1996.  
It was noted that the veteran did state upon close 
questioning that during the past eight months, his balance 
had started to decline somewhat.  It was noted that the 
veteran had a history of an old infarct which had left him 
with no neurological residual.  It was noted that "after his 
initial admission for the urinary tract infection and 
subsequent treatment on Ampicillin and Gentamycin and our 
evaluation on the GEM Service, the patient was found to be 
'very dizzy' with the inability to stand independently."  
The veteran was not orthostatic, nor did he have any focal 
neurological deficits.  The "dizziness" was disabling to 
the point where the veteran could not ambulate without 
assistance.  This was significant from his prior functioning 
level.  It was noted that neurological consultation was 
obtained and after an MRI of the head was negative on April 
22, 1996, further work-up for reversible causes of his 
dizziness were undertaken.  Laboratory tests were normal.  
Previous audiological evaluation was found moderate to severe 
hearing loss bilaterally with some evidence of loss of word 
recognition.  At the time of discharge, further tests were 
being reviewed, however, it was the feeling of Neurology that 
the veteran's problem with gait was primarily vestibular in 
origin.  Etiologies were speculative, buy included infarction 
of the cloaca versus immunoglycotoxicity to the vestibular 
apparatus.  It was noted that regardless of the etiology, the 
veteran had virtually no improvement despite Antivert or 
behavior therapy during the latter three weeks of his stay.  
His stay was significantly prolonged due to this balance 
problem.  Significant portion of that time was spent getting 
the veteran to adjust to his new disability.  

The discharge diagnoses at the time of release from GEM were 
listed as (1) deconditioning responsive to rehabilitative 
procedures.  DXLS IC; (2) New onset Atrial fibrillation; (3) 
Dizziness, probably of vestibular origin; (3) Urinary track 
infection with Escherichia coli. (DXLS Acute); (4) 
Hypertension; (5) Impaired intellectual abilities; (6) 
History of increased prostatic specific antigen; (7) Status 
post transurethral resection of the prostate in 1987; (8) 
Degenerative joint disease, status post multiple injections 
of right shoulder and left knee; (9) History of polymyalgia 
and rheumatica; (10) History of steroid use times two years, 
stopped in 1995; (11) Historical diagnosis of chronic 
obstructive pulmonary disease; (12) History of peptic ulcer 
disease; and (13) History of mild renal insufficiency--
resolved.  Procedures performed during admission included 
magnetic resonance imaging of the brain on April 22, 1996 and 
kinesitherapy.

Also included in the veteran's claims folder are the test 
results from procedures done while he was hospitalized;  
including a kidney ultrasound, magnetic resonance imaging of 
the brain, and x-rays of the cervical spine performed due to 
progressive ataxia and weakness, to rule out cervical 
stenosis.  The record includes medical records from 
neurological evaluations, and ear, nose and throat 
evaluations, undergone by the veteran in May 1996, following 
his hospital course.  

From June 1996 to July 1996, the veteran was hospitalized at 
VA and the chief complaint was unbalanced gait with vertigo.  
Under history of the present illness, it was noted that the 
veteran was admitted on June 24, 1996 t the Rehab Service for 
rehabilitation for vertigo.  It was noted that the veteran 
had been treated with Gentamicin and Ampicillin on April 2, 
1996 for a urinary tract infection and that he had been 
transferred to the GEM  for deconditioning and ataxia.  It 
was noted that after Gentamicin treatment for one day, the 
veteran had become dizzy, with inability to stand 
independently; and that he went through extensive tests to 
find the etiology of his gait disturbance including brain 
scanning for potential audio evaluation, MRI with no 
definitive diagnosis given, but mostly vertigo and ataxia was 
attributed to Gentamicin toxicity.  It was noted that the 
veteran had undergone extensive treatment at GEM, with no 
improvement.  

Physical examination revealed that the veteran's gait was 
with ataxia, and neurologically he was alert and oriented, 
with cerebellar function intact.  Under hospital course, it 
was noted "Ataxia and vertigo secondary to Gentamicin 
toxicity for treatment of urinary tract infection" as one 
problem for course of treatment during his hospitalization.  
He received kinesio therapy and occupational therapy.  It was 
noted that the veteran ambulated with pick-up walker for his 
feet.  He was also given access to a wheelchair as needed and 
received a ramp for his home.  

The discharge diagnoses included "condition requiring acute 
rehabilitation for vestibulopathy and vertigo ataxia 
secondary to antibiotic toxicity for urinary tract infection 
treatment."   

From July 1996 to September 1996, VA medical records show 
that the veteran continued outpatient treatment.  

In September 1996, the veteran was hospitalized at VA and the 
discharge diagnoses were chronic obstructive pulmonary 
disease exacerbation, chronic atrial fibrillation, 
hypertension, benign prostatic hypertrophy, status post TURP, 
polymyalgia rheumatica, and vertigo.  Regarding vertigo, it 
was noted that vertigo was diagnosed in April 1996 with a 
likely etiology of this being aminoglycocides.  

In a February 1997 letter, a VA physician wrote that the 
veteran was currently a patient under her care at the VA 
Medical Center in Long Beach.  It was noted that the veteran 
was currently suffering from a debilitating equilibrium 
problem, which started approximately 9 months ago.  It was 
noted that the veteran was confined to a wheelchair because 
of his disorder and that he was requesting access to 
transportation.  

In March 1997, the veteran underwent a VA examination for 
miscellaneous neurological disorders.  The examination report 
revealed that the veteran was referred to the Neurology 
Clinic for claims of ataxia and vertigo secondary to 
gentamicin toxicity.  It was noted that the veteran claimed 
that he was wheelchair bound secondary to that condition.  

The examiner wrote that the history of the present illness 
revealed that the veteran was 83 years old and had been 
admitted in April 1996 to the hospital for a urinary tract 
infection, and that he received gentamicin during that time 
for a course of about three days or so.  The veteran claimed 
that after he was at the Nursing Unit and was discharged, he 
was not able to walk.  The examiner wrote "he is absolutely 
positive that he did not have any vertigo or dizziness" and 
that "after both conditions were explained in detail, he 
still maintained that he did not suffer any vertigo or 
dizziness."  The veteran stated that his lack of ability to 
walk was only secondary to lack of balance.  

Physical examination revealed that the veteran's neck had 
full range of motion' and that neurological he was alert and 
oriented times three.  His cranial nerves were intact.  On 
motor examination he had positional tremor of the neck and 
trunk.  Sensory examination revealed decreased pinprick and 
light touch in the extremities.  Finger to nose examination 
showed marked positional tremor, however, his heel to shin 
examination was normal.  The veteran was able to stand with 
help and he had truncal tremor and he seemed unsteady.  
However, his gait was highly atypical.  He at times took two 
steps forward and on step back; and the examiner noted that 
that gait was very atypical for any organic disease.  

The assessment was that the veteran did not complain of 
vertigo and dizziness.  He denied ever suffering from those 
conditions secondary to his admission in April 1996; his 
current gait was highly atypical for any organic disease and 
gentamicin toxicity was not responsible for this; patient's 
small vessel disease seen on MRI and the pons go back to 1992 
and again cannot be responsible for this. 

The examiner noted that the veteran was seen and evaluated 
along with review of the MRI with a staff neurologist.  
Laboratory tests were done and the results were attached to 
the examination report.  

In May 1997, a VA physician wrote a letter in "Response to 
Request for Medical Opinion," regarding the veteran's case.  
Therein it was stated that the veteran was 82 years old with 
a history of hypertension., chronic atrial fibrillation, a 
questionable old infarct, and bilateral hearing loss prior to 
VA hospitalization.  The physician stated the following:

He was admitted on 4-2-96 to VAMC Long Beach for a 
urinary tract infection with fever of 102.1 
degrees.  He was treated with gentamicin 120 mg., 
IV q.d. for 3 days only because urine culture came 
back positive for E coli.  This was also sensitive 
to ampicillin p.o. which was also continued for 14 
days.  The average dose for gentamicin is 3 
mg./kg./day.  The veteran is 6'2", and weighed 207 
lbs..  In this case, 207 lbs. equals 94kg, and the 
dose would be 282 mg./day.  He received 120 mg./day 
for 3 days.  The amount and duration is very little 
and very short, and I doubt if it would show a side 
effect such as ototoxicity and chronic residual.  
Neurological examination of 5-15-96 and VA 
examination have the same impression.  

Multiple MRI findings are similarly to MRI in 5/92, 
prior to gentamicin treatment.  His ataxia and 
tremor are not related to gentamicin toxicity, and 
are most likely due to the aging process, 
hypertension, atrial fibrillation, and other 
problems.  Vertigo and dizziness no longer exist, 
and if he had gentamicin toxicity, it was acute.  
The amount of medication prescribed for such a 
short period should not have a toxic effect. 

In a June 1997 Request for Prosthetic Services, it was noted 
that the disability for which the appliance or repair was 
required was for ataxia vestibular disorder; and that the 
disability was due to gentamicin toxicity.  Essentially the 
same was noted on a Request for Prosthetic Services dated in 
July 1998.  

In January 1999, the veteran testified at a video 
teleconference before a member of the Board.  He stated that 
he walked into the emergency room of the VA hospital in Long 
Beach, California, on April 2, 1996 for what he was later 
told was a urinary tract infection.  The veteran indicated 
that he was in good health and able to work before the drug 
Gentamicin was given to him.  The veteran's wife also 
testified, and she said that the veteran currently had no 
equilibrium and that she had to assist him with the walker 
even to the bathroom.  She believed that he received a 
permanent injury from the Gentamicin and that the drug 
destroyed completely the balance and the equilibrium and that 
was the reason that he was in a wheelchair.  Essentially, the 
representative argued that the Physicians Desk Reference 
showed that giving an elderly person Gentamicin could result 
in a form of toxicity resulting in the inability to walk.  
Additionally, when questioned by the chairmen (member of the 
Board) the veteran testified that it was incorrect that 
during the past 8 months his balance had started to decline, 
and that such was an inaccurate report of the history. 

In June 1999, the Board received the expert medical opinion 
from Dr. Dhanani, who is a physician at the Geriatric 
Research Education and Clinical Center.  He stated that he 
had reviewed the patient's chart including several discharge 
summaries, summary of the case prepared by the Board of 
Veterans' Appeals, Patient's testimony, and a fair amount of 
literature on the subject.  In addition, he stated that he 
had also consulted with the Geriatric clinical pharmacist 
regarding the Gentamycin dosing schedule.  The physician 
offered the following history and opinions when answering the 
Board's questions.  Although otherwise presented verbatim 
below, the physician's answers have moved and associated with 
the questions presented by the Board:  

1)  Is it at least as likely as not that the 
Gentamycin treatment for the Veteran's urinary 
tract infection resulted in chronic vertigo, 
dizziness, and ataxia with an inability to walk?  
Please explain your reasoning in detail.  It is 
highly unlikely that Gentamycin is responsible for 
the patient's dizziness, for the following reasons:

a)	The dose of Gentamycin used in this case 
was too small. For 24-hour dosing schedules, the 
dose is 5 to 7.5 mg per kg of ideal body weight. 
This patient's ideal body weight, based on his 
height of 6' 2", is 82.2 kg (2.3 x height in 
inches above 60" + 50). Even at the lower 
recommended dose of 5 mg per kg ideal body weight, 
which would be appropriate for an elderly patient 
such as this, the dose of Gentamycin comes out to 
411 mg per day. This patient only received 120 mg 
before his symptom started.

b)	The interval between Gentamycin 
administration and onset of the symptom is too 
short to be attributed to Gentamycin. It generally 
takes weeks before Gentamycin could be expected to 
cause vestibular toxicity. This patient's symptom 
started only one day after Gentamycin 
administration.

c)	Dizziness due to vestibular cause (which 
is what would be expected with Gentamycin toxicity) 
is usually accompanied with nystagmus. In this 
patient, nystagmus has been described as being 
absent.

d)	Dizziness that is continuous and lasts 
for more than two to three months is not likely to 
be of vestibular origin. It appears that in this 
patient it has been present since April 1996.

It should be noted that the choice of antibiotics 
was appropriate in this case.  It is a standard 
practice to treat urinary tract infections 
(especially with rigors and fever) with Ampicillin 
and Gentamycin until the culture and sensitivity is 
known which generally takes about three days.  In 
this case, Gentamycin was stopped after three days 
when the culture and sensitivity results showed 
that the organism was sensitive to Ampicillin.

2)  If not, what other diagnosis(es) is the more 
probable cause of this veteran's neurological 
symptoms?  As to the probable cause(s) of this 
patient's symptom of dizziness, I can only 
speculate based on the review of medical records.  
It should be noted that the terms dizziness, 
vertigo, ataxia, and disequilibrium have been used 
interchangeably in the medical records.  However, 
my impression from the patient's testimony and his 
complaints, as documented by several providers, is 
that he most likely has disequilibrium or problems 
with his balance.  This is a relatively common 
problem in the elderly population.  In this 
patient, it is likely due to multi factorial causes 
such as deconditioning, general debility and 
frailty from age and multiple medical conditions, 
degenerative joint disease, history of 
cerebrovascular accident, long term steroid use in 
the past, peripheral neuropathy, decreased hearing, 
and visual impairment.  This is a relatively common 
scenario in an elderly patient with multiple 
medical problems as in this patient.  It is further 
likely given the fact that the extensive work up 
undertaken during the GEM admission did not find a 
cause of dizziness.  It should be noted that at the 
time of admission in April 1996, the patient 
admitted that his "balance had started to decline 
somewhat" in the months before his admission. 
Furthermore, Kinesitherapy note, dated 5/16/96, 
during GEM admission noted improvement in 
Functional Independence Measure from 4 to 5 in 
several areas of transfer.  A follow up note, dated 
5/20/96, in the GEM clinic described "for past 2 
days, he used his walker around the house.  
According to pt's wife there is improvement."  The 
fact that this patient had balance problem prior to 
admission (which has been denied by the patient in 
his subsequent testimony), which deteriorated after 
admission, and there was improvement with therapy 
suggests that deconditioning played a significant 
role in his balance problem.  Another possibility 
is vestibular ataxia of aging which is 
characterized by a constant feeling of imbalance 
with ambulation.  Its cause is unclear but has been 
linked to cerebellar connections with the 
vestibular system and control of the lower limbs.  
A less likely possibility is that he may have had a 
minor stroke which was not picked up by the MRI of 
the brain.

A third question asked by the Board was, "if the answer to 
Question 1 is affirmative, the next question is whether the 
vertigo, dizziness, ataxia and inability to walk experienced 
by the veteran after the treatment of the drug Gentamycin was 
a necessary consequence of the treatment; that is, certain to 
occur as a result of the drug treatment with Gentamycin?"  
The physician did not and needed not have answered this 
question since the first question was not affirmative.  

The veteran provided no further evidence or argument on this 
matter.  


Analysis

The Board has reviewed the evidence in its entirety and 
determines that the veteran has presented a well grounded 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for the inability to walk. 

Specifically, the veteran argues that he developed the 
inability to walk as a direct result of the Gentamicin 
treatment that he was given while hospitalized for a urinary 
tract infection; and he believes that he should not have been 
given that particular drug because of the side effects that 
it could have on the elderly.  His contentions and beliefs 
are also reflected by the history that the veteran gave when 
he was hospitalized June and July 1996, and when he requested 
prosthetic services.  Therein, the veteran indicated that he 
had a history of toxicity from the Gentamicin. 

In the same regard, the Board also acknowledges that, through 
his testimony and contentions, that the veteran vehemently 
opposes the earlier medical opinions of record.  After the 
additional medical specialist's opinion was obtained for the 
records in 1999, the veteran had no further commentary.  
Ultimately, while the veteran's assertion may be reasonable 
based upon literature that the veteran may have read, or 
other alternative ways of ascertaining the alleged cause and 
effect, the assertion is not supported by the evidence of 
record for this claim.  

While the Board acknowledges that the reports of VA 
hospitalization in 1996 indicate a diagnosis of 
vestibulopathy and ataxia secondary to antibiotic toxicity 
for treatment of a urinary tract infection, the VA examiner 
in May 1997 explained that the dosage of Gentamicin that the 
veteran was given was very little, that the duration was very 
short, and that the side effect claimed was doubtful.  
Furthermore, the examiner opined that the veteran's ataxia 
and tremor problems were due to the aging process and a host 
of other ailments suffered by the veteran.  Probative is the 
fact that the examiner's opinion is based upon medical 
evidence showing that the veteran has had multiple MRI's and 
that the findings in 1992, prior to his VA hospitalization in 
1996, were similar to current MRI findings.  The basic 
message given by the examiner is that the small amount of 
Gentamicin given to the veteran for such a short period of 
time would not, should not, and probably did not have the 
toxic effect claimed.  Even more probative is the fact that 
in 1999, the medical specialist, who was associated with 
Geriatric research, clearly opined that it is highly unlikely 
that Gentamycin was responsible for the veteran's dizziness.  
The specialist even went as far as to say that the choice of 
antibiotics was appropriate in this case.  The medical 
specialist's opinion appears sound in its basis, as he gave 
four well explained and cogent reasons, set forth above, why 
Gentamycin did not cause the veteran's dizziness:  Namely, 
that the dose given to him was too small; that the interval 
between drug administration and the onset of symptomatology 
was too short; and because the type of dizziness that the 
veteran had was not of "vestibular origin," which is the 
type of dizziness associated Gentamycin.  The physician 
further opined on other possible reasons for the veteran's 
symptom of dizziness, and therein the veteran's elderly 
status was again recognized as a factor for his 
disequilibrium, as were other indicated problems specific to 
the veteran's personal medical history.  

The veteran's contentions and assertions are not definitively 
supported by any medical or otherwise competent opinions or 
evidence of record, and, the veteran is not competent to 
render opinions on etiology.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
and in conclusion, the evidence of record shows that the 
amount of Gentamicin administered to the veteran during his 
hospital stay from April 1996 to May 1996 did not result in 
further disability, namely the inability to walk and other 
gait problems.  Thus, the medical evidence, when considered 
in its totality, does not support a finding that the veteran 
has any additional disability as a result of Gentamicin 
treatment.  Therefore, the Board determines that the 
preponderance of the evidence is against the veteran's claim, 
and his appeal for compensation for the claimed disabilities 
pursuant to 38 U.S.C.A. § 1151  is denied. 


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1511 for the inability to walk as result of medical 
treatment by the Department of Veterans Affairs (VA) is 
denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


